Citation Nr: 1524183	
Decision Date: 06/06/15    Archive Date: 06/16/15

DOCKET NO.  13-34 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, depression, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from December 1979 to June 1980. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.

On September 15, 2014, the Veteran failed to appear for her requested Board hearing via video conference, for which an August 2014 Agency of Original Jurisdiction (AOJ) letter informed her of the scheduled date.  Her representative confirmed that the AOJ had her latest address of record.  There is no indication that the Veteran requested that the hearing be rescheduled.  Hence, her hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in a January 2014 letter submitted by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Veteran's records are part of the Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

A December 2010 VA Form 21-4142 (Authorization For Release of Information) reflects that the Veteran noted that she had received inpatient treatment at a private hospital in 1979.  The document by which the AOJ requested records is not in the claims file; hence, it is not known for what time period records were requested.  In any event, the private hospital provided records were for the period May 2002 to June 2005.  In a June 2005 entry, however, it was noted that the Veteran had prior psychiatric admissions and treatment at that same facility, beginning in March 1978.  If there are additional private records, the VA examiner who conducted the December 2011 examination had an incomplete record on which to base his negative nexus opinion.  This is critical, as the VA examiner noted that the Veteran was an extremely poor historian.

Accordingly, the case is REMANDED for the following action:

1.  Submit another request to Zucker Hospital for any records related to the Veteran for the period March 1978 to April 2002.  Obtain any necessary releases from the Veteran.  All efforts to obtain the above noted records should be documented in the claims file.

2.  If, and only if, additional records are obtained, the return the claims file to the examiner who conducted the December 2011 examination.  The examiner should indicate whether the additional records change the prior nexus opinion in any way and provide a full rationale for any opinion rendered.

In the event the examiner who conducted the December 2011 examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

3.  After completion of the above, readjudicate the issue on appeal.  If the decision remains in any way adverse to the Veteran, she and her representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

